Citation Nr: 1013445	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  02-20 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for the residuals of 
the flu.

3.  Entitlement to service connection for arthritis with back 
and leg sciatica.

4.  Entitlement to service connection for hepatitis C, also 
claimed as hepatitis A and B.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, had active service from June 1966 to June 1969, 
and from January 1991 to June 1991, including service in 
Southwest Asia during the Persian Gulf War.  The Veteran was 
also a member of the Army National Guard of New York.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims of entitlement 
to service connection for a stomach condition and residuals 
of the flu.

In August 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge (VLJ), who heard testimony as 
to the claims pertaining to service connection for a stomach 
disorder and for the residuals of flu.  A transcript of that 
hearing is of record and associated with the claims file.  
The Board remanded the claims in January 2006 and in October 
2008 to the RO/AMC for further development, and those claims 
are ready for appellate review.

By rating action dated in July 2009, service connection was 
denied for arthritis of the back and leg with sciatica and 
hepatitis C.  Later in July 2009, the Veteran filed a notice 
of disagreement relative to the rating decision.  

Because the filing of a notice of disagreement initiates 
appellate review, the claim pertaining to service connection 
for arthritis of the back and leg with sciatica and hepatitis 
C must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law - specifically for the preparation of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  VA 
will notify the Veteran if further action is required on his 
part.
FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The competent medical evidence of record reflects that 
the Veteran has been diagnosed as having a stomach disorder, 
characterized as gastroesophageal reflux disease (GERD).

3.  The Veteran's GERD was not incurred or aggravated during 
or as a result of active service.

4.  The Veteran has not been shown to be experiencing any 
current residuals of the flu.


CONCLUSIONS OF LAW

1.  A stomach disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.CA. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
CF.R. §§ 3.303, 3.304, 3.317 (2009).

2.  The criteria for the establishment of service connection 
for residuals of the flu have not been met.  38 U.S.CA. §§ 
1110, 1117, 5103, 5103A, 5107 (West 2002); 38 CF.R. §§ 3.303, 
3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated in March 2001, November 2003, February 
2006 and in March 2006.  Additionally, the October 2002 
Statement of the Case (SOC) explained the general criteria to 
establish a claim for entitlement to service connection.  The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  Furthermore, the 
March 2006 letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.


The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
this instance, the initial VCAA notice correspondence 
preceded issuance of the rating decision on appeal, and thus 
met the standard for timely notice.  There is no indication 
of any further available evidence or information to be 
associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), Social Security Administration (SSA) records, 
and records of VA and private outpatient treatment and 
arranging for the Veteran to undergo VA examinations in 
August 1998, December 2006, January 2007, August 2009 and 
November 2009.  See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002).  
In support of his claims, the Veteran has provided several 
lay statements and testimony before the undersigned during a 
hearing at the RO.  The record as it stands includes 
sufficient competent evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate [his] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims on the merits.




Analyses of the Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)).

Among the signs or symptoms which may be manifestations of 
undiagnosed illness are fatigue, sleep disturbances, muscle 
pain, and joint pain.  38 C.F.R. § 3.317(b).  However, the 
identification of a diagnosis, per se renders consideration 
of an "undiagnosed illness" under statute and regulation 
inappropriate.  See VAOGCOP 8-98 (In addressing the question 
of whether VA may pay compensation under 38 U.S.C.A. § 1117 
for disability manifested by symptoms that either elude 
diagnosis or are attributed to a poorly-defined disease such 
as chronic fatigue syndrome or fibromyalgia, it is held that 
section 1117(a) authorizes service connection on a 
presumptive basis only for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.).

Manifestations of undiagnosed illnesses are presumed service 
connected unless there is affirmative evidence that an 
undiagnosed illness was not incurred in service or was 
instead caused by a supervening condition.  See 38 C.F.R. § 
3.317 (c)(1)(2).

Thus, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2006; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a). See 
also Gutierrez v. Principi, 19 Vet. App. 1, 7 (2005).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  To establish service connection, there 
must be a medical diagnosis of a current disability; medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Stomach Disorder

The Veteran seeks service connection for a stomach disorder, 
which he alleges began during his period of service in the 
Persian Gulf.  He has testified that his current stomach 
problems, characterized as chronic "gassiness" and acid 
reflux, are attributable to his period of service in the 
Persian Gulf.  Having carefully considered the record, the 
Board finds that the evidence does not demonstrate a 
connection between the Veteran's currently diagnosed GERD and 
his military service.  Thus, the Veteran's claim for service 
connection for a stomach disorder, to include as due to an 
undiagnosed illness, is denied.

The Veteran's service treatment records are silent as to a 
diagnosis of, treatment for, or complaints of a stomach 
disorder.  During the Veteran's Southwest Asia Demobilization 
Redeployment Medical Evaluation in May 1991, clinical 
evaluation of the abdomen was within normal limits. 

A review of the Veteran's post-service treatment records 
reveals that he began presenting with complaints of stomach 
difficulties that he attributed to his period of service in 
the Persian Gulf in May 1998.  During the August 2005 
hearing, the Veteran stated that his stomach complaints 
"developed gradually" after service.  

In June 1998, the Veteran's complaints of abdominal pain and 
cramping, were attributed to NSAID induced gastritis and 
GERD.  Upon VA examination dated in August 1998, the examiner 
noted that the Veteran felt "gastric all the time;" 
however, physical examination of the abdomen was normal.  An 
abdominal sonogram dated in December 1999, did not reveal any 
focal mass lesions in the lever or spleen.  There was also no 
biliary ductal dilatation or cholelithiasis.  It was noted 
that the Veteran was positive for hepatitis C RIBA.  

In January 2007, the Veteran underwent a VA gastroenterology 
examination.  The examiner opined that it was not likely that 
the Veteran's GERD was related to his military service.  
Rather, the examiner opined that it was more likely than not 
that the GERD was related to the Veteran's obesity.

However, that same month, the Veteran underwent a VA Gulf War 
examination. The same examiner indicated that there was the 
possibility that the Veteran was exposed to environmental 
contaminants in service and opined that there was no 
undiagnosed illness but that it was at least as likely as not 
that the Veteran's GERD was related to his military service 
from January 1991 to June 1991, while serving in the Gulf.  
The Board remanded the matter in October 2008, because the 
conflicting opinions by the same examiner required further 
clarification.  

Because of the apparent contradiction in these medical 
opinions, the Board directed further clarification.  See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  In November 2009, a VA examiner opined that that 
the Veteran's GERD was not related to any incident in 
service.  The examiner indicated that his opinion was based 
on an extensive and careful review of the claims file, which 
revealed no evidence of any complaints or treatment for GERD 
during service.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).


The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  The Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

A grant of service connection based upon Persian Gulf War 
service is not appropriate.  The Veteran's stomach disorder 
has been diagnosed as GERD, rendering presumptive service 
connection not warranted.  Gutierrez, supra.

A grant of direct service connection is also not appropriate.  
In January 2007 and November 2009, VA examiners opined that 
the Veteran's current stomach disorder, diagnosed as GERD, 
was not attributable in anyway to service.  While the record 
contains a January 2007 opinion that the Veteran's GERD was 
related to service, at that time, the examiner did not 
provide any explanation for this opinion.  Moreover, the same 
examiner had previously related the Veteran's GERD to his 
obesity.

After review of the evidence as a whole, the Board finds the 
evidence against the claim, particularly the January 2007 and 
November 2009 gastroenterological opinions, to be more 
probative than the evidence in favor of the claim.  
Therefore, the Veteran's claim for service connection for a 
stomach disorder is denied.

Residuals of the Flu

The Veteran also seeks service connection for residuals of 
the flu, which he alleges were incurred during his period of 
service in the Persian Gulf.  The Veteran testified in August 
2005 that his residuals of the flu were characterized by 
breathing difficulties and sinus problems.  A review of the 
record demonstrates that service connection is currently in 
effect for several respiratory conditions, which include 
rhinitis, asthma, and chronic obstructive sleep apnea.  There 
is no evidence of any current residuals of the flu 
attributable to the Veteran's period of service that are 
separate and distinct from the already service-connected 
respiratory disabilities.  

Service treatment records demonstrate that on his Southwest 
Asia Demobilization Redeployment Medical Evaluation in May 
1991, the Veteran specifically indicated "flu," when asked 
what diseases or injuries did you have while in the Southwest 
Asia region?  At that time, the Veteran was diagnosed as 
having a sore throat and was instructed to return to clinic-
sick call in 72 hours.  The Veteran was then redeployed.  
There is no indication that he was further evaluated prior to 
release from active duty.

Post-service treatment records do not demonstrate any current 
residuals of the flu that are separate and distinct from the 
Veteran's service-connected respiratory disabilities. 38 
C.F.R. 4.14 ("Pyramiding," or the evaluation of the same 
disability under various diagnoses is to be avoided); Fanning 
v. Brown, 4 Vet. App. 225 (1993); compare Esteban v. Brown, 6 
Vet. App. 259 (1994) (Holding service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition).  

A VA examination dated in August 1998 demonstrates a 
diagnosis of allergic rhinitis, which was attributed to the 
Veteran's exposure in the Persian Gulf.  The Veteran's 
reported symptomatology was nasal obstruction, runny nose, 
post-nasal drip and runny, watery, itchy eyes and palate.

Upon VA examination dated in December 2006, the examiner 
opined that the Veteran's chronic rhinitis, asthma and 
obstructive sleep apnea were related to the respiratory 
symptoms he experienced during service in 1991.

In January 2007, a VA examiner opined that there was no 
evidence of an undiagnosed illness.  Rather, it was at least 
as likely as not that the Veteran's asthma, obstructive sleep 
apnea and chronic rhinitis were related to his service in the 
Persian Gulf.  With respect to the respiratory disabilities 
of asthma and obstructive sleep apnea, the examiner opined 
that they were at least as likely as not to have originated 
during service and continued to manifest post-service as 
recurrent bronchitis.  The examiner also opined that the 
Veteran's chronic rhinitis was also at least as likely as not 
related to the Veteran's service in the Persian Gulf.  

Upon VA examination dated in August 2009, the Veteran 
reported no complaints with respect to his claimed flu 
residuals or any other respiratory complaints aside from his 
service-connected asthma, obstructive sleep apnea and chronic 
rhinitis.  Upon physical examination, the Veteran was 
diagnosed as having allergic rhinitis, bronchial asthma and 
obstructive sleep apnea.  The examiner indicated that no 
residuals of the flu were noted, separate and apart from the 
asthma and rhinitis, that were related to service.  The 
examiner's opinion was based on an extensive and careful 
review of the Veteran's claims file, medical records, 
history, and physical examination and diagnostic studies.  

Initially, the Board notes that a grant of service connection 
based upon Persian Gulf War service is not appropriate.  The 
Veteran's symptoms have been specifically diagnosed as having 
asthma, rhinitis and chronic obstructive pulmonary disease, 
disabilities for which service connection is currently in 
effect.  A specific diagnosis renders presumptive service 
connection inappropriate. Gutierrez, supra.

Additionally, there is no other medical evidence indicating 
that the Veteran is experiencing any current residuals from 
his in-service occurrence of the flu.  As noted, it is well-
settled that the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability.  Brammer, 
supra.  Without evidence of a current disability, the 
Veteran's claim is denied.  See also Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001) ("Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); and 61 Fed. Reg. 20440, 20445 
(May 7, 1996) (An elevated cholesterol level represents only 
a laboratory finding, and not an actual disability in and of 
itself for which VA compensation benefits are payable).

As there is no evidence of a currently diagnosed disability 
related to residuals of the flu, service connection may not 
be awarded.  See Degmetich v. Brown, supra.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim of entitlement to service connection for 
residuals of the flu that doctrine is not for application in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Service connection for a stomach disorder is denied.

Service connection for the residuals of the flu is denied.


REMAND

As noted, the Veteran's claim of entitlement to service 
connection for arthritis of the back and leg with sciatica 
and hepatitis C must be remanded for further appellate 
proceedings.  Accordingly, the claim is REMANDED to the 
RO/AMC for the following:

After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, the 
RO should issue to the Veteran a 
Statement of the Case which addresses 
the Veteran's claim. The RO should 
furnish the Veteran with appropriate 
notice as to the appeal process. 
Following issuance of the Statement 
of the Case, the RO should conduct 
any further appellate proceedings as 
are established by relevant statute, 
regulation and precedent.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
VITO A. CLEMENTI	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


